 
 
II 
110th CONGRESS 2d Session 
S. 3436 
IN THE SENATE OF THE UNITED STATES 
 
August 1, 2008 
Mr. Wicker (for himself and Mr. Cochran) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs 
 
A BILL 
To expand the eligible premium refund opportunities for persons who, as a result of new mapping data do not reside in a special flood hazard area. 
 
 
1.Short titleThis Act may be cited as the Flood Insurance Refund Adjustment Act. 
2.Premium refunds 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall modify its regulations under section 1304 of the National Flood Insurance Act of 1968 (42 U.S.C. 1304) and the NFIP Flood Insurance Manual related to premium refunds so that a Standard Flood Insurance Policyholder whose property has been determined not to be in a special flood hazard area, as a result of a flood map revision or a Letter of Map Amendment under part 70 of title 44, Code of Federal Regulations, has 1 year to submit a policy adjustment claim for the following: 
(1)Policy cancellation and a refund in the amount not to exceed 1 year of premiums paid under such policy. 
(2)Policy cancellation and a refund of the difference between an A-zone or Z-zone Flood Insurance Policy and a preferred-risk policy for a period not to exceed 2 years. 
(3)A policy adjustment from an A-zone or Z-zone Flood Insurance Policy to a preferred-risk policy, with a refund of the difference between the 2 policies for a period not to exceed 3 years. 
(b)NonapplicabilityIf a flood claim under a policy described under subsection (a) has been paid or is pending, the policy is not applicable for a policy adjustment under either paragraphs (1) and (2) of subsection (a). 
 
